Citation Nr: 0414467	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-31 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for basal cell carcinoma, 
including based on exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1969, 
including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, that denied the veteran's 
claim of entitlement to service connection for basal cell 
carcinoma, including based on exposure to herbicides.  The 
veteran disagreed with this decision in July 2003.  In a 
statement of the case issued to the veteran and his service 
representative in September 2003, the RO concluded that no 
change was warranted in the denial of the veteran's claim.  
The veteran perfected a timely appeal when he filed a 
substantive appeal (VA Form 9) in October 2003.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran served in Vietnam between December 1966 and 
July 1968 and is presumed to have been exposed to Agent 
Orange.

3.  There is no competent medical evidence linking the 
veteran's currently diagnosed basal cell carcinoma to service 
or any incident of service, to specifically include in-
service exposure to Agent Orange.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for basal cell carcinoma, including based on 
exposure to herbicides, have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

Here, the RO provided notice to the veteran and his service 
representative of the evidence needed to substantiate the 
claim of entitlement to service connection for basal cell 
carcinoma, including based on exposure to herbicides.  In a 
letter dated in September 2002, prior to the adjudication of 
the currently appealed claim, the veteran and his 
representative were informed of VA's obligations to notify 
and assist claimants under the VCAA, and they were notified 
of what records VA would attempt to obtain on behalf of the 
veteran, what records the veteran was expected to provide in 
support of his claims, and of the need to advise VA of or 
submit any additional information or evidence that he wanted 
considered.  See Pelegrini, supra.  The veteran and his 
representative also were provided with a copy of the appealed 
rating decision and a statement of the case.  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim and the requirement to submit 
medical evidence that established entitlement to service 
connection for basal cell carcinoma, including based on 
exposure to herbicides.  By way of these documents, they also 
were specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Thus, the Board observes that all of 
the aforementioned correspondences informed the veteran of 
the evidence he was responsible for submitting and what 
evidence VA would obtain in order to substantiate his claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including private medical records and reports.  

Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), in a claim 
for compensation benefits the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  

The regulation implementing this provision of the statute is 
located at 38 C.F.R. § 3.159(c)(4)(i) (2003).  That section 
provides that a medical examination or medical opinion is 
necessary if the information and evidence of record do not 
contain sufficient competent medical evidence to decide the 
claim, but:

(A) Contains competent lay or medical 
evidence of a currently diagnosed 
disability or persistent or recurring 
symptoms of a disability; 

(B) Establishes that the veteran suffered 
an event, injury, or disease in service; 
and 

(C) Indicates that the claimed disability 
or symptoms may be associated with the 
established event, injury, or disease in 
service or with another service-connected 
disability. 

38 C.F.R. § 3.159(c)(4)(i)(A)-(C) (2003).

The United States Court of Appeals for the Federal Circuit 
(hereinafter, "the Federal Circuit") reviewed this 
subsection of the regulation in Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).  The Federal Circuit noted that the 
regulation, unlike the statute, contained a requirement that 
the claimant establish that he or she has suffered an event, 
injury, or disease in service in order to trigger VA's 
obligation to provide a VA medical examination or obtain a 
medical opinion.  The Federal Circuit found that the 
regulation properly filled a gap left in the statute.  The 
Federal Circuit referenced a preceding section of the 
statute, 38 U.S.C.A. § 5103A(a)(2), which indicates that VA 
is not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The Federal Circuit found that, 
if the evidence of record does not establish that the veteran 
suffered an event, injury, or disease in service, no 
reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion could substantiate 
the claim.  In making this finding the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service connection."  
Paralyzed Veterans of America, et. al., 345 F.3d at 1356.  

In the instant appeal the veteran does not contend that his 
skin cancer began in service, and his service medical records 
make no reference to any skin disorder.  There is no medical 
evidence indicating that he had basal cell carcinomas prior 
to 1999.  Because there is no evidence documenting the 
existence of a basal cell carcinoma prior to 1999, the Board 
finds that a medical opinion is not necessary to decide that 
claim, in that any such opinion could not establish the 
existence of the disorder in service.  See also Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) (the Board is not required 
to accept a medical opinion that is based on the veteran's 
recitation of medical history).

While the Board notes that the veteran claims his skin cancer 
is due to Agent Orange exposure, and that he is presumed to 
have been exposed to such in service, a VA medical 
examination is not warranted.  In accordance with section 3 
of the Agent Orange Act of 1991, Pub. L. 102-4, 105 Stat. 11, 
the Secretary has entered into an agreement with the National 
Academy of Sciences (NAS) to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in support of military operations 
in the Republic of Vietnam during the Vietnam Era and each 
disease suspected to be associated with such exposure.  
Congress mandated that NAS determine, to the extent possible: 
(1) whether there is a statistical association between the 
suspect diseases and herbicide exposure, taking into account 
the strength of the scientific evidence and the 
appropriateness of the methods used to detect the 
association; (2) the increased risk of disease among 
individuals exposed to herbicides during service in the 
Republic of Vietnam during the Vietnam Era; and (3) whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.

As required by the statute and agreement, the NAS submits a 
report to the Secretary every two years regarding the results 
of their review and summarization of the medical literature.  
Based on the results of that review, the Secretary then 
determines, based on sound medical and scientific evidence, 
whether a positive association exists between exposure to 
Agent Orange and a disease.  A positive association will be 
found to exist if the credible evidence for the association 
is equal to or outweighs the credible evidence against the 
association.  The Secretary then publishes regulations 
establishing presumptive service connection for that 
disease.  If the Secretary determines that a presumption of 
service connection is not warranted, he publishes a notice 
of that determination, including an explanation of the 
scientific basis for that determination.  The Secretary's 
determination must be based on consideration of the NAS 
reports and all other sound medical and scientific 
information and analysis available to the Secretary.  See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 68 Fed. Reg. 27,630 (May 20, 2003).  Based on the 
provisions outlined above, the Secretary has determined that 
there is no positive association between herbicide exposure 
and the development of skin cancer.  The Secretary found 
that the credible evidence against an association between 
herbicide exposure and skin cancer outweighs the credible 
evidence for such an association.  See Diseases Not 
Associated With Exposure to Certain Herbicide Agents, 68 
Fed. Reg. 27,632, 27,638-39 (May 20, 2003).

Thus, while under 38 C.F.R. § 3.159(c)(4)(i)(A)-(C) (2003) 
the veteran does have a current disability and experienced an 
event (Agent Orange exposure) in service, the evidence does 
not indicate that the claimed disability may be associated 
with Agent Orange exposure.  In light of the NAS report and 
the Secretary's conclusion, no reasonable possibility exists 
that a VA examination would aid in substantiating the claim.

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim of entitlement to service 
connection for basal cell carcinoma, including based on 
exposure to herbicides, poses no risk of prejudice to the 
veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (VCAA does not require remand where VA 
thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); Bernard v. Brown, 4 Vet. 
App. 384 (1993).




Factual Background

A review of the veteran's service medical records indicates 
that he reported no history of skin diseases at his 
enlistment physical examination in March 1966.  Clinical 
evaluation of the veteran revealed that his skin was normal, 
and he was found qualified for induction (or enlistment) in 
to active service.

The veteran's service medical records do not reveal any in-
service treatment for basal cell carcinoma.

The veteran reported no history of skin diseases, tumors, 
growths, cysts, or cancer at his separation physical 
examination in April 1969.  Clinical evaluation of the 
veteran revealed that his skin was normal, and he was found 
qualified for separation from service.

A review of the veteran's DD-214 indicates that he served in 
Vietnam for 1 year and 7 months.  He was awarded the Vietnam 
Campaign Medal and the Vietnam Service Medal.  His military 
occupational specialty (MOS) was a communications center 
specialist.

At the time that he filed his claim of entitlement to service 
connection for basal cell carcinoma in August 2002, the 
veteran stated that he had contracted clear cell sarcoma and 
multiple myeloma as a result of in-service exposure to Agent 
Orange.

On a VA Form 3101 dated in September 2002, the National 
Personnel Records Center (NPRC) notified VA that the veteran 
had served in Vietnam from December 5, 1966, to July 20, 
1968.

In a statement received at the RO in July 2003, which the RO 
correctly interpreted as the veteran's Notice of Disagreement 
with the currently appealed claim, the veteran contended that 
his area of assignment in Vietnam "was sprayed with heavy 
concentrations of Agent Orange."  He also contended that 
there was an "excellent chance" that he had been exposed to 
Agent Orange while in Vietnam.  

A review of the veteran's post-service outpatient treatment 
records from P.G.L., M.D., for the period of 1993 to 2003 
indicates that he was treated by this examiner for basal cell 
carcinoma beginning in 1999.  For example, on outpatient 
treatment in November 1999, the examiner stated that the 
veteran had a total of four actinic keratoses of the head and 
neck and "what could be a basal cell carcinoma."  A biopsy 
performed in November 1999 resulted in a diagnosis of basal 
cell carcinoma.  The examiner excised the veteran's basal 
cell carcinoma in January 2000 and noted that the procedure 
"had achieved a cancer-free wound."  

On follow-up examination in July 2000, it was noted that the 
veteran's prior surgical wound was well healed.  Physical 
examination of the veteran revealed two actinic keratoses in 
the head and neck area.  The examiner also noted "what looks 
like a basal cell carcinoma" over the veteran's left mastoid 
which was removed for biopsy.  A biopsy performed later that 
same month, in July 2000, resulted in a diagnosis of basal 
cell carcinoma.  This basal cell carcinoma was excised via 
surgery in September 2000.  Again, it was noted that the 
procedure "had achieved a cancer-free wound."  

On follow-up examination in February 2001, it was noted that 
"all areas of prior carcinoma removal are doing fine with no 
signs of recurrence and no adenopathy."

Physical examination of the veteran in August 2001 revealed a 
lesion on the left chest.  A biopsy performed later that same 
month resulted in a diagnosis of basal cell carcinoma.  This 
basal cell carcinoma was excised in September 2001, at which 
time the examiner noted that, "Everything turned out fine on 
the pathology from [the veteran's] excision."

In December 2001, the examiner stated that, "All areas of 
prior treatment for carcinoma are doing fine with no signs of 
recurrence and no adenopathy.  I see no new lesions of 
concern today."  

On follow-up examination in January 2003, the examiner 
stated, "There are no signs of recurrence of his previously 
treated carcinomas and no adenopathy."  Physical examination 
of the veteran revealed five actinic keratoses that were 
tender to touch on the right arm and left arm.  

On follow-up examination in July 2003, the examiner again 
noted no signs of recurrence of the veteran's basal cell 
carcinoma and no adenopathy.  Physical examination of the 
veteran revealed seven actinic keratoses on the head and 
neck, which presented as red scaly plaques, and that were 
either growing or tender to touch.  

In September 2003, the veteran submitted an excerpt of an 
article from a monthly magazine published by The American 
Legion in support of his claim.  This article discussed 
generally the health problems associated with exposure to 
Agent Orange.

In a statement on the veteran's substantive appeal (VA Form 
9), received at the RO in October 2003, the veteran contended 
that his skin cancer (or basal cell carcinoma) was the direct 
result of in-service exposure to Agent Orange.


Analysis

The veteran and his service representative essentially 
contend on appeal that he currently suffers from basal cell 
carcinoma due to in-service exposure to herbicides.

At the outset, the Board notes that, under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be granted on the basis of a post-service initial 
diagnosis of a condition when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for 90 days in active service, and 
malignant tumors develop to a degree of 10 percent or more 
within one year from the date of separation from service, 
such disease may be service connected even though there is no 
evidence of such disease in service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002); 38 C.F.R. § 3.307(6)(iii).  The diseases listed 
at 38 C.F.R. § 3.309(e) shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within one year, 
after the last date on which the veteran was exposed to an 
herbicide agent during active service.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(ii) (2003).  

In addition, the United States Court of Appeals for the 
Federal Circuit has determined that a veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2003).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102 (2003).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

The Board notes that the appellant did not engage in combat 
with the enemy.  Therefore, the provisions of 38 U.S.C.A. § 
1154 (West 2002) are not applicable.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to service connection for basal cell 
carcinoma, on a direct basis, presumptive basis as a chronic 
disease, or as due to exposure to herbicides.  

Turning to the veteran's claim of entitlement to service 
connection for basal cell carcinoma on a presumptive service 
connection basis, the Board recognizes that the veteran 
served in Vietnam and, as such, his in-service exposure to 
herbicides is presumed.  However, basal cell carcinoma is not 
among the diseases listed at 38 C.F.R. § 3.309(e) for which 
service connection is warranted on a presumptive basis due to 
in-service herbicide exposure.  See also 38 U.S.C.A. § 1116. 
Accordingly, the Board finds that the veteran is precluded 
from entitlement to service connection for basal cell 
carcinoma on a presumptive service connection basis as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 460 
(1994) (where the law and not the evidence is dispositive of 
the claim, the claim should be denied because of lack of 
entitlement under the law).

The Board notes that the veteran originally claimed that his 
skin cancer was a clear cell sarcoma and multiple myeloma.  
Although these forms of cancer are among the diseases listed 
at 38 C.F.R. § 3.309(e) for which presumptive service 
connection may be established based on herbicide exposure, 
the medical evidence clearly establishes that the veteran has 
been diagnosed with basal cell carcinoma.  There is no 
medical evidence of record diagnosing either clear cell 
sarcoma or multiple myeloma.  

Turning to the claim for service connection on a basis other 
than as due to herbicide exposure, the Board finds that the 
objective evidence of record does not establish a medical 
nexus between the veteran's currently diagnosed basal cell 
carcinoma and any incident of service such that he is 
entitled to service connection for this disability on a 
direct service incurrence basis.  See Combee, supra.  In this 
regard, the Board notes that the veteran's service medical 
records do not indicate any in-service complaints, treatment 
or findings of basal cell carcinoma or any skin condition.  
Additionally, the evidence does not establish that basal cell 
carcinoma was manifested to a degree of 10 percent or more 
within one year following discharge from service.  In fact, a 
review of the objective medical evidence of record on this 
claim indicates that the veteran was first treated for this 
disease on or about 1999, approximately thirty years after 
his separation from service.  The private examiner who 
treated the veteran's basal cell carcinoma beginning in 1999 
did not relate this disease to service or to any incident of 
service.  Thus, the evidence of record does not establish 
that the veteran's skin cancer was shown in service or within 
one year thereafter such that he is entitled to service 
connection for this disability on a direct service incurrence 
basis or on a presumptive basis as a chronic disease.  
38 U.S.C. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 
3.307, 3.309.

The remaining evidence on which the veteran relies to 
establish his entitlement to service connection for basal 
cell carcinoma are lay statements.  In this regard, the Board 
notes that the veteran is competent to provide lay statements 
as to the features or symptoms of an injury or illness.  
Similarly, the veteran also is competent to provide lay 
statements as to the sequence of events during service.  See 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Layno v. 
Brown, 6 Vet. App. 465 (1994).  The veteran and his service 
representative have maintained throughout the pendency of 
this appeal that he incurred skin cancer as a result of in-
service herbicide exposure and sun exposure while in Vietnam.  
However, when the determinative issue involves a question of 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render 
such an opinion.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As 
the veteran and his service representative lack such training 
and knowledge, they are not competent to render an opinion 
regarding the diagnosis or etiology of his basal cell 
carcinoma.  Therefore, the Board cannot assign any probative 
value to the lay assertions in the record of this claim that 
basal cell carcinoma was incurred during service as a result 
of herbicide exposure or otherwise.

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
basal cell carcinoma.  38 U.S.C.A. § 1110 (West 2002).  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Thus, the appeal is denied.


ORDER

Entitlement to service connection for basal cell carcinoma, 
including as a result of exposure to herbicides, is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



